Citation Nr: 0106959	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-02 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a head 
injury with post concussion syndrome, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
January 1946.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued a 30 percent evaluation 
for residuals of a head injury with post concussion syndrome.  
A scalp scar due to the service head trauma is a separately 
rated disability which is not at issue in this appeal.

The Board notes that the veteran, in a November 1999 
statement, raised the issue of entitlement to service 
connection for back disability.  This matter is therefore 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The residuals of the veteran's head injury with post 
concussion syndrome are manifested by purely subjective 
complaints including headaches and memory loss; the veteran 
has not been diagnosed with associated neurological 
disability or with multi-infarct dementia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a head injury with post concussion syndrome have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.14, 4.124a, Diagnostic Code 8045 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for the residuals of his 
head injury with post concussion syndrome.  The RO has found 
the claim to be well grounded and has provided the veteran 
with a current VA examination of this disability.  There is 
no outstanding evidence which should be obtained.  In sum, 
the facts relevant to this claim have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA.  Therefore, the veteran will 
not be prejudiced as a result of the Board deciding this 
claim without first affording the RO an opportunity to 
consider the claim in light of the VCAA. 

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Briefly, as noted in the Introduction, the veteran's period 
of service ended in January 1946.  In March 1947, service 
connection for a scalp scar was granted; the scar was 
evaluated as noncompensably disabling effective January 25, 
1946.  In a July 1948 rating decision, service connection was 
granted and a separate 30 percent evaluation was assigned, 
effective January 25, 1946, for post concussion syndrome due 
to the service head trauma.  The 30 percent evaluation has 
remained in effect since that time. 

On file are VA treatment records for April 1997 to May 1999, 
which document complaints by the veteran of throbbing 
headaches relieved by aspirin.  The records show that the 
veteran was typically alert and oriented on examination, and 
that he evidenced no memory problems, although he 
demonstrated some knowledge deficits.  The records show that 
the veteran underwent a psychological assessment in June 
1998, at which time he was described as alert and oriented, 
and his thoughts as logical and generally clear.  His speech 
was spontaneous and fluent but slightly slurred at times.  He 
exhibited a slightly stiff and unsteady gait.  His attention 
span was described as excellent and his memory as intact.  
The examiner concluded that there was no evidence of any 
significant psychopathology.  

The records also show treatment for several nonservice-
connected disabilities including diabetes mellitus (with 
secondary neuropathy and retinopathy), hypertension, 
peripheral vascular disease and end stage glaucoma with 
associated visual impairment.  The veteran underwent 
rehabilitation for his severe visual impairment, at which 
time he evidenced poor organizational and problem solving 
skills.  The records also document the presence of some 
diminished extremity strength.
 
On file is the report of a September 1998 VA examination, 
which was conducted by a physician's assistant.  At that 
time, the veteran complained of aching headaches occurring 
once each month, which were relieved by aspirin.  He also 
reported experiencing lightheadedness up to twice each month, 
with each episode lasting about 2 days.  He denied any 
history of loss of consciousness, seizures, or syncopal 
episodes, and he denied experiencing any vertiginous 
episodes.  He also denied any weakness or paralysis affecting 
his extremities, and denied any olfactory problems.  The 
veteran did complain of short term memory loss which he 
attributed to aging.  The veteran was noted to have right eye 
blindness secondary to glaucoma, and he complained of blurred 
vision affecting his left eye.  He denied any other problems 
related to his head injury in service.  On physical 
examination, the veteran was alert and oriented, and pleasant 
and cooperative.  The presence of a nontender linear scar on 
his head was noted, and the remainder of his head was 
nontender and atraumatic on examination.  Examination of the 
eyes disclosed several abnormalities.  The veteran's cranial 
nerves were intact on examination, except for right eye 
blindness.  The sensation in the veteran's extremities was 
intact, but the deep tendon reflexes in his lower extremities 
were slightly diminished; the reflexes in the upper 
extremities were normal.  The veteran denied any olfactory 
problems.  Muscle strength was 5/5 in all extremities.  His 
gait was normal.  The veteran was diagnosed with, inter alia,  
post-concussion syndrome with minimal to no limitations, and 
the examiner noted that the veteran's blindness appeared to 
be more debilitating than his history of head trauma would 
suggest.

The veteran was afforded a VA examination in May 1999, at 
which time he complained of headaches, which would last up to 
a day but which were relieved by aspirin; he denied any 
associated nausea, vomiting or motion sickness.  He also 
complained of dizzy spells and occasional memory 
disturbances.  He reported that he developed numbness on one 
side of his face when his head was touched or when lying on 
his side.  He denied receiving any recent treatment for the 
residuals of his head injury and he denied experiencing any 
seizures.  On mental status examination the veteran appeared 
increasingly distracted and perplexed as the interview 
progressed, and he provided a poor and disorganized history 
with multiple errors in his recollection.  A more detailed 
mental status examination was not performed because of the 
decompensation of the veteran's alertness as the interview 
progressed, which the examiner suggested might be due to 
fatigability.  The veteran's sense of smell was intact.  The 
examiner noted that the veteran evidenced greatly diminished 
visual acuity along with associated eye abnormalities.  The 
veteran's facial expression, sensation and power of jaw 
movement were preserved.  His clinical hearing was adequate.  
There was no evidence of vestibular incompetence.  The 
veteran's speech and swallowing were normal, and no 
abnormalities affecting the tongue were evident.  The scar on 
the veteran's scalp was well healed and nontender, and there 
was no sensory loss affecting the scalp.  The nuchal ridge 
contained no nodes or areas of discomfort.  The veteran's 
posture, tone, power, coordination and pattern of skilled 
movements were normal.  The veteran appreciated contactual 
stimuli symmetrically.  The veteran's sense of position was 
preserved.  Vibration sense was reduced in the toes, and 
reflexes at the veteran's jaw and extremities were absent, 
although plantar responses were normal.

Following evaluation of the veteran, the examiner suggested 
that any memory problems reported by the veteran might be due 
to fatigability rather than the head injury sustained in 
service.  With respect to the veteran's reported headaches, 
the examiner noted that those symptoms appeared to be related 
instead to joint disease affecting the neck.  The veteran's 
complaints of dizziness were attributed by the examiner to 
the effects of vestibular trauma, and the impairment of 
proprioception exhibited on examination was attributed to 
diabetic neuropathy; the examiner noted that the veteran 
denied any symptoms indicative of the involvement of 
individual nerves or of the autonomic nervous system.  The 
examiner noted that the veteran had no psychiatric 
manifestations, and that the disorganization of his memory 
process exhibited on evaluation appeared to be age-related.  
The examiner concluded, in sum, that there was no evidence of 
any recent symptoms associated with the service-connected 
residuals of a head injury, and that his current complaints 
were attributable instead to his nonservice-connected 
maladies, including diabetes and glaucoma.  

Following the May 1999 examination, the veteran underwent a 
Magnetic Resonance Imaging (MRI) study in June 1999, which 
disclosed the presence of small vessel disease showing 
microangiopathic areas and bilateral lacunas or lacunar 
infarcts.  In a subsequent addendum to the May 1999 
examination report, the examiner stated that he had reviewed 
the above MRI results and concluded that they were compatible 
with the opinions he expressed in May 1999.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

The veteran's residuals of a head injury with post concussion 
syndrome are currently rated as 30 disabling under DC 8045, 
pertaining to brain disease due to trauma.  That code 
provides that purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under DC 9304, 
pertaining to dementia associated with brain trauma.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under DC 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2000).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).  

Review of the record discloses that the veteran exhibits 
impaired proprioception and severely impaired vision, that he 
demonstrates disorganized thinking, and that he complains of 
occasional facial numbness.  Notably, however, the veteran's 
documented neurological problems, including any affecting his 
vision, have consistently been attributed by his treating and 
examining physicians to his multiple nonservice-connected 
disabilities, particularly his diabetes mellitus and 
glaucoma, and no evaluation of the veteran has resulted in a 
diagnosis of a purely neurological disability associated with 
the veteran's head injury.  Moreover, while the veteran has 
evidenced disorganized thinking, he has not been diagnosed 
with multi-infarct dementia.

The veteran has reported symptoms of infrequent headaches, 
memory problems and dizzy spells.  Notably, however, the 
veteran's headaches are relieved by aspirin, and have never 
been described as migrainous in nature.  Moreover, the 
veteran's complaints were considered by VA examiners in 
September 1998 and May 1999, but the examiners conducting 
those evaluations both agreed that the veteran experienced no 
more than minimal residual disability from his service-
connected head injury.  Indeed, the May 1999 examiner 
attributed almost every one of the veteran's complaints to 
nonservice-connected causes and concluded that the veteran 
had no current residuals from the head injury sustained in 
service. 

In sum, the residuals of the veteran's head injury are 
manifested, at most, solely by purely subjective complaints, 
without evidence of associated neurological disability or 
multi-infarct dementia.  Clearly, therefore, there is no 
basis either for the assignment of a rating in excess of 30 
percent for brain disease due to trauma under DC 9304 or a 
separate rating for a purely neurological disability. 




ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a head injury with post concussion syndrome is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

